LAMM, J.
This case is twin to Hector et al. v. Mann, ante, p. 228, handed down at this delivery. Plaintiffs here were plaintiffs there. There the Mann brothers bought 185 acres of land at a partition sale in case pending in the Pemiscot Circuit Court entitled *258Riley v. Hector et al. Here the Warrens at the same sale bought 164.85 acres, viz.: lots 1, 4, 6, 7 and 8 in section 19, township 20, range 12, in Pemiscot county, Missouri, on a bid of $110, and received a sheriff’s deed; paying all. the land was worth. This land was not affected by the deed of trust given the Manns, mentioned in the Mann case. Such question is, therefore, out of this case. Presently, after their purchase the Warrens went into possession, reclaimed some of the land from swamp and marsh, fenced it and it is now worth many times more than when knocked down by the sheriff at public vendue.
Barring said mortgage, the pleadings and facts in this case differ in no essential particular from those in the Mann case. The court below found for defendants. Plaintiffs appeal. The errors assigned here are the same errors assigned in the Mann case. In fact, the two cases were heard together, nisi, and the evidence in the Mann case was read into the record in this. Hence, that case should be read with this.
On the Mann record we held that plaintiffs, by accepting the proceeds of the sale in partition and retaining the same under such circumstances that they must be held to know that those proceeds arose from a partition sale, thereby elected to affirm the sale and were estopped to question it. Moreover, it was ruled that no reversible error was committed. Such rulings dispose of this case and there is no use to reformulate questions there under exposition or restate conclusions so freshly and fully resolved and ruled.
Accordingly, the judgment is affirmed.
All concur except Vallicmt, G. J., who dissents in an opinion filed.